                Case 1:19-cr-00211-DMT Document 34 Filed 05/21/20 Page 1 of 3
PS 8
(Rev. 2/2013)



                                     United States District Court
                                               For The
                                      District of North Dakota
                        Petition for Action on Conditions of Pretrial Release

            United States of America            )
                                                )
                        vs.                     )   Docket No.: 0868 1:19CR00211-1
                                                )
                 Amber Emilia Ruiz              )

COMES NOW, SHYLAH LEONARD, PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant, Amber Emilia Ruiz who was placed under pretrial
release supervision by the Honorable Clare R. Hochhalter, Magistrate Judge, sitting in the Court
at Bismarck, on November 18, 2019, under the following conditions:

     1. The defendant must not violate federal, state, tribal, or local law while on release.

     2. The defendant must advise the Office of Probation and Pretrial Services and defense
        counsel in writing before making any change in address or telephone number.

     3. The defendant must appear in court as required and must surrender to serve any sentence
        imposed.

     4. The defendant must sign an Appearance Bond, if ordered.

          IT WAS FURTHER ORDERED that the release of the defendant be subject to the
          conditions set forth below:
     5.    Defendant shall report to the Pretrial Services Officer at such times and in such manner
          as designated by the Officer.

     6. The defendant shall refrain from: any use of alcohol; any use or possession of a narcotic
        drug and other controlled substances defined 21 USC 802 or state statute, unless
        prescribed by a licensed medical practitioner; and any use of inhalants. Defendant shall
        submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify
        compliance. Failure or refusal to submit to testing or tampering with the collection
        process or specimen may be considered the same as a positive test result.

     7. Defendant shall not possess a firearm, destructive device, or other dangerous weapon.

     8. Defendant shall not knowingly or intentionally have any direct or indirect contact with
           Case 1:19-cr-00211-DMT Document 34 Filed 05/21/20 Page 2 of 3
PS 8
(Rev. 2/2013)
Ruiz, Amber
0868 1:19CR00211


         Co-defendants except that counsel for the defendant, or counsel's agent or authorized
         representative, may have such contact with such person(s) as is necessary in the
         furtherance of the defendant's legal defense.

    9. Defendant shall undergo a substance abuse and/or mental health evaluation if required by
       the Pretrial Services Officer and comply with resulting counseling or treatment
       recommendations.

    10. Defendant shall submit his/her person, residence, vehicle, and/or possessions to a search
        conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.
        Failure to submit to a search may be grounds for revocation of pretrial release. Defendant
        shall notify any other residents that the premises may be subject to searches pursuant to
        this condition.

    11. Within 24 hours of her release, defendant shall contact Pretrial Services Officer Shylah
        Leonard at (701) 297-7246.

    12. Defendant shall maintain or actively seek employment. Employment must be approved
        by the Pretrial Services Officer.




RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

    1. Violation of Condition #6: The Defendant submitted urine samples on 11/22/2019,
       12/13/2019 and 1/16/2020. which tested positive for Oxycodone. The Defendant
       submitted a urine sample on 5/13/2020 which tested positive for norfentanyl. The
       Defendant failed to submit to testing on 2/10/2020.



PRAYING THAT THE COURT WILL ORDER: A warrant to be issued for the arrest of Amber
Ruiz and a hearing be held to determine if she violated the conditions of her Pretrial Release.


                                                   I declare under penalty of perjury that the
                                                   foregoing is true and correct.

                                                   Respectfully,

                                                   /s/ Shylah Leonard                   05/21/2020
                                                   U.S. Pretrial Services Officer
                                                   Place: Minot
           Case 1:19-cr-00211-DMT Document 34 Filed 05/21/20 Page 3 of 3
PS 8
(Rev. 2/2013)
Ruiz, Amber
0868 1:19CR00211




                                 ORDER OF THE COURT


Considered and ordered this _____ day of May, 2020, and ordered filed and made a part of the
record in the above case.




                                           __________________________________________
                                            Clare R. Hochhalter
                                            U.S. Magistrate Judge
